       Case 3:18-cv-00138-DPJ-FKB Document 55 Filed 11/16/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


ANDREW DOE                                                                         PLAINTIFF

V.                                           CIVIL ACTION NO.: 3:18-CV-138-DPJ-FKB

THE UNIVERSITY OF MISSISSIPPI, ET AL.                                          DEFENDANTS

                          ORDER GRANTING AGREED MOTION
                          TO FILE SUPPLEMENTAL BRIEFING

       Before the Court is an agreed motion of the parties seeking leave to file supplemental

briefing relating to the Defendants’ pending Motion to Dismiss [33]. As set forth in the motion,

the basis for the request is so the parties may address legal developments that have arisen since

the filing of the original motion and response. As the motion is agreed to by the parties and the

parties seek no more than eight additional pages per side for supplemental briefing purposes, the

Court will allow such briefing.

       Accordingly, this Court GRANTS the parties’ agreed motion for leave to file

supplemental briefing relating to the Defendants’ Motion to Dismiss [ 33]. The Plaintiff is

permitted until Tuesday, November 20, 2018, to file additional briefing in response to the

pending Motion to Dismiss, and the Defendants are permitted until December 4, 2018, to submit

a rebuttal. The supplemental briefing of all parties may not exceed eight (8) pages in length.

       SO ORDERED AND ADJUDGED this the 16th day of November, 2018.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE
      Case 3:18-cv-00138-DPJ-FKB Document 55 Filed 11/16/18 Page 2 of 2



PREPARED AND SUBMITTED BY:


s/ Michelle T. High
Michelle T. High (MSB #100663)
mhigh@pbhfirm.com
Pettis, Barfield & Hester, P.A.
4450 Old Canton Road, Suite 210
Jackson, Mississippi 39211
P.O. Box 16089
Jackson, Mississippi 39236-6089
Telephone: 601-987-5300
Facsimile: 601-987-5353
